Notice of Pre-AIA  or AlA Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This action is responsive to communication filed on 12/3/2020.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claims 1-3,5-14, 16-20, 23-24 are subject to examination. Claims 4, 15, 21-22 are canceled. Claims 23-24 are newly added claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6 and 8-14, 16-20, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB. 20110283334 to Choi et al. (“Choi”) in view of U.S. 20170339226 A1 to Hensgen et al. (“Hensgen”) further in view of Wickramasuriya et al. U.S. Patent Publication # 2009/0113346 (hereinafter Wick)
With respect to claim 1, Choi teaches an apparatus comprising: 
-a processor (Paragraph 34-35,76)
-a memory (paragraph 36) that stores code executable by the processor to:
	-present content (Fig. 4 element 151) on a first information handling device (Fig. 4 element 100) (Paragraph 4-5, 12)
	-detect a second information handling device that is communicatively coupled to the first handling device  (Fig. 4 element 100) (i.e. search external electronic devices and showing x-canvas HD) (Paragraph 80, 82-83, 89-90, 94) and in response to determining that the second information handling device is located at a same location as the first information handling device  (Paragraph 166)
 (i.e. When the distance is determined to be greater than the reference distance, the controller 180 may search for another external electronic device that is located within the reference distance with respect to 
	-query the second information handling device for: information about applications that are executable on the second information handling device to determine whether the second information handling device (i.e. determines whether the selected external electronic device is able to display the shared content and has capability to display the shared content)  (Paragraph 143-144, 145-146) comprises an application that corresponds to an application presenting the content on the first information handling device (i.e. when the external device is determined to have a capability to display the content, the controller controls the external device to display the content) (Paragraph 143, 144).  Examiner would like to point out that capabilities is determined based on if the electronic device may include an application program to execute the files)(Paragraph 144)
	-send the content presented on the first information handling device to the second information handling device for presentation on the second information handling device in response to determining that the second information handling device  (Paragraph 5, 90-91, 162-164) comprises the application that corresponds to the application presenting the content on the first information handling device  (i.e. transferring content from the first electronic device to the second electronic device)(Paragraph 162-164).  In Paragraph 162-163, Choi clearly states that transferring  the content from the first electronic device to the second electronic device and can also control the first electronic device so that the content is transferred.  Examiner would like to point out that it is obvious to one of ordinary skill in the art the second device has to be compatible to play the content otherwise the transferring of the content would not go through.  As stated in Paragraph 143-145, the controller determines whether the electronic devices are capable/compatible to display the transferred content.  
	Although Choi teaches detect a second information handling device that is communicatively coupled to the first handling device  (Fig. 4 element 100) (i.e. search external electronic devices and 
Hensgen teaches detect a second information handling device that is communicatively 
coupled to the first information handling device over a data network in response to the second information handling device connecting to the data network (see at least 505 Fig.8 and [0042] wherein, “In operation 505, the detection module 330 of the media device 140 detects the companion device 130 (e.g., detects the presence of the companion device 130 within IR range, wireless networking range, or a predetermined threshold distance of the media device 140). The media device 140 may thereafter establish a communication link with the detected companion device 130.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi in view of Hensgen to incorporate detect a second information handling device that is communicatively coupled to the first information handling device over a data network in response to the second information handling device connecting to the data network. 
The motivation for doing so would be to provide a way to automatically detect a new connected device in order to share content as noted by Hensgen see (Abstract, [0003] and 0028])
Choi and Hensgen does not teach querying the second information handling device for historical usage data of the second information handling device, the historical usage data comprising a list of types of content that the second information handling device has recently displayed; and determining that the content is of a type that is on the recently displayed list for the second information handling device.

 Regarding claim 2, the combination of Choi, Hensgen and Wick discloses each of the limitations of claim 1.
Choi further discloses:
The apparatus of claim 1, wherein the code is further executable by the processor to send the send 
Regarding claim 3, the combination of Choi, Hensgen and Wick discloses each of the limitations of claim 2, 
Choi further discloses:
The apparatus of claim 2, wherein the type of the content is selected from the group consisting of video, audio, text, and images, (see at least [0042], [0091] and FIG. 9 and the corresponding description thereof)

Choi further discloses:
	The apparatus of claim 1, wherein the code is further executable by the processor to stop presenting the content on the first information handling device in response to the content being presented on the second information handling device, (see at least [0098], [0105], [0125] and [0145])
Regarding claim 6, the combination of Choi, Hensgen and Wick discloses of the limitations of claim 1. 
Choi further discloses:
The apparatus of claim 1, wherein the code is further executable by the processor to continue presenting the content on the first information handling device in response to the content being presented on the second information handling device, (see at least [0098], [0105], [0125] and [0145])
Regarding claim 8, the combination of Choi and Hensgen discloses of the limitations of claim 1. 
Choi further discloses: The apparatus of claim 1, wherein the code is further executable by the processor to send 
Regarding claim 9, the combination of Choi, Hensgen and Wick discloses of the limitations of claim 1. 
Choi further discloses: The apparatus of claim 1, wherein the code is further executable by the processor to send 

Regarding claim 10, the combination of Choi, Hensgen and Wick discloses of the limitations of claim 1. 
Wick further discloses: The apparatus of claim 1, wherein the code is further executable by the processor to send 
Regarding claim 11, the combination of Choi, Hensgen and Wick discloses of the limitations of claim 1. 
Choi further discloses: The apparatus of claim 1, wherein the code is further executable by the processor to send (see at least [0180]-[0181 ]) [[the]] information about the content presented on the first information handling device to the second information handling device, the information 
[[is]] selected from the group consisting of a link to an accessible network location for 
the content and a stream of the content from the first information handling device to the second information handling device over a network. (see [0144], wherein “a website address” may be interpreted as the “link”; see also at least [0034], FIG. 9 and the corresponding description which includes streaming the content from the first information handling device to the second information handling device over a network)
Regarding claim 12, the combination of Choi, Hensgen and Wick discloses of the limitations of claim 1. 

The apparatus of claim 1, wherein detecting the second information handling device includes detecting that the second information handling device is within a proximity of the first information handling device, the proximity of the first information handling device to the second information handling device determined based on data from one or more sensors, the one or more sensors selected from the group consisting of short-wavelength wireless signal sensors, near-field communication sensors, proximity sensors, infrared sensors, and Wi-Fi signal sensors, (see at least [0058], [0059] which discloses a proximity sensor, [0112] and [0120])
Regarding claim 13, Choi discloses:
A method comprising: 
-present content (Fig. 4 element 151) on a first information handling device (Fig. 4 element 100) (Paragraph 4-5, 12)
	-detect a second information handling device that is communicatively coupled to the first handling device  (Fig. 4 element 100) (i.e. search external electronic devices and showing x-canvas HD) (Paragraph 80, 82-83, 89-90, 94) and in response to determining that the second information handling device is located at a same location as the first information handling device  (Paragraph 166)
 (i.e. When the distance is determined to be greater than the reference distance, the controller 180 may search for another external electronic device that is located within the reference distance with respect to the electronic device 100. The controller 180 may detect a second external electronic device 200-2 that is located within the reference distance with respect to the electronic device 100 (S1407).”)
	--query the second information handling device for: information about applications that are executable on the second information handling device to determine whether the second information handling device (i.e. determines whether the selected external electronic device is able to display the shared content and has capability to display the shared content)  (Paragraph 143-144, 145-146) comprises 
	-send the content presented on the first information handling device to the second information handling device for presentation on the second information handling device in response to determining that the second information handling device  (Paragraph 5, 90-91, 162-164) comprises the application that corresponds to the application presenting the content on the first information handling device (i.e. transferring content from the first electronic device to the second electronic device)(Paragraph 162-164).  In Paragraph 162-163, Choi clearly states that transferring  the content from the first electronic device to the second electronic device and can also control the first electronic device so that the content is transferred.  Examiner would like to point out that it is obvious to one of ordinary skill in the art the second device has to be compatible to play the content otherwise the transferring of the content would not go through.  As stated in Paragraph 143-145, the controller determines whether the electronic devices are capable/compatible to display the transferred content.  
	Although Choi teaches detect a second information handling device that is communicatively coupled to the first handling device  (Fig. 4 element 100) (i.e. search external electronic devices and showing x-canvas HD) (Paragraph 80, 82-83, 89-90, 94) but Choi does not teach in response to the second information handling device connecting to the data network and querying the second information handling device for historical usage data of the second information handling device, the historical usage data comprising a list of types of content that the second information handling device has recently displayed; and determining that the content is of a type that is on the recently displayed list for the second information handling device.

coupled to the first information handling device over a data network in response to the second information handling device connecting to the data network (see at least 505 Fig.8 and [0042] wherein, “In operation 505, the detection module 330 of the media device 140 detects the companion device 130 (e.g., detects the presence of the companion device 130 within IR range, wireless networking range, or a predetermined threshold distance of the media device 140). The media device 140 may thereafter establish a communication link with the detected companion device 130.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi in view of Hensgen to incorporate detect a second information handling device that is communicatively coupled to the first information handling device over a data network in response to the second information handling device connecting to the data network. 
The motivation for doing so would be to provide a way to automatically detect a new connected device in order to share content as noted by Hensgen see (Abstract, [0003] and 0028])
Choi and Hensgen does not teach querying the second information handling device for historical usage data of the second information handling device, the historical usage data comprising a list of types of content that the second information handling device has recently displayed; and determining that the content is of a type that is on the recently displayed list for the second information handling device.
Wick teaches querying the second information handling device for historical usage data of the second information handling device (paragraph 9, 48, 57), the historical usage data comprising a list of types of content that the second information handling device has recently displayed (I.e. recent activity and long-term context such as historical pattern) (Paragraph 9, 57, 61); and determining that the content is of a type that is on the recently displayed list for the second information handling device (Paragraph 56-58, 61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to implement Wick’s teaching in Choi and Hensgen’s teaching to come up with 
Regarding claim 14, the combination of Choi, Hensgen and Wick discloses of the limitations of claim 13.	
Choi further discloses: The method of claim 13, further comprising sending 
Regarding claim 16, the combination of Choi, Hensgen and Wick discloses of the limitations of claim 13. 
Choi further discloses:
The method of claim 13, further comprising stopping presentation of the content on the first information handling device in response to the content being presented on the second information handling device, (see at least [0098], [0105], [0125]), (see also FIG.3-5)
Regarding claim 17, the combination of Choi, Hensgen and Wick discloses of the limitations of claim 13. 
Choi further discloses: The method of claim 13, further comprising continuing to present the content on the first information handling device in response to the content being presented on the second information handling device, (see at least [0098], [0105], [0125]), (see also FIG.3-5)
 Choi, Hensgen and Wick discloses of the limitations of claim 13. Choi further discloses: The method of claim 13, further comprising sending the content presented on the first handling device in response to the second information handling device comprising an application that is configured to present the content (see abstract, [0004], [0005],[0077], [0144], [0180]), (wherein “content specification information.” is interpreted “application that is configured to present the content”)
Regarding claim 19, the combination of Choi, Hensgen and Wick discloses of the limitations of claim 13, Choi further discloses: The method of claim 13, further comprising sending 
Regarding claim 20, Choi discloses:
A program product comprising a non-transitory computer readable storage medium that stores code executable by a processor, the executable code comprising code to perform: (see at least [0180]-[0181])
-present content (Fig. 4 element 151) on a first information handling device (Fig. 4 element 100) (Paragraph 4-5, 12)
	-detect a second information handling device that is communicatively coupled to the first handling device  (Fig. 4 element 100) (i.e. search external electronic devices and showing x-canvas HD) (Paragraph 80, 82-83, 89-90, 94) and in response to determining that the second information handling device is located at a same location as the first information handling device  (Paragraph 166)

		-query the second information handling device for information about applications that are executable on the second information handling device to determine whether the second information handling device (i.e. determines whether the selected external electronic device is able to display the shared content and has capability to display the shared content)  (Paragraph 143-144, 145-146) comprises an application that corresponds to an application presenting the content on the first information handling device (i.e. when the external device is determined to have a capability to display the content, the controller controls the external device to display the content) (Paragraph 143, 144).  Examiner would like to point out that capabilities is determined based on if the electronic device may include an application program to execute the files)(Paragraph 144)
	-send the content presented on the first information handling device to the second information handling device for presentation on the second information handling device in response to determining that the second information handling device  (Paragraph 5, 90-91, 162-164) comprises the application that corresponds to the application presenting the content on the first information handling device  (i.e. transferring content from the first electronic device to the second electronic device)(Paragraph 162-164).  In Paragraph 162-163, Choi clearly states that transferring  the content from the first electronic device to the second electronic device and can also control the first electronic device so that the content is transferred.  Examiner would like to point out that it is obvious to one of ordinary skill in the art the second device has to be compatible to play the content otherwise the transferring of the content would not go through.  As stated in Paragraph 143-145, the controller determines whether the electronic devices are capable/compatible to display the transferred content.  

	Although Choi teaches detect a second information handling device that is communicatively coupled to the first handling device  (Fig. 4 element 100) (i.e. search external electronic devices and showing x-canvas HD) (Paragraph 80, 82-83, 89-90, 94) but Choi does not teach in response to the second information handling device connecting to the data network and querying the second information handling device for historical usage data of the second information handling device, the historical usage data comprising a list of types of content that the second information handling device has recently displayed; and determining that the content is of a type that is on the recently displayed list for the second information handling device.
Hensgen teaches detect a second information handling device that is communicatively 
coupled to the first information handling device over a data network in response to the second information handling device connecting to the data network (see at least 505 Fig.8 and [0042] wherein, “In operation 505, the detection module 330 of the media device 140 detects the companion device 130 (e.g., detects the presence of the companion device 130 within IR range, wireless networking range, or a predetermined threshold distance of the media device 140). The media device 140 may thereafter establish a communication link with the detected companion device 130.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi in view of Hensgen to incorporate detect a second information handling device that is communicatively coupled to the first information handling device over a data network in response to the second information handling device connecting to the data network. 
The motivation for doing so would be to provide a way to automatically detect a new connected device in order to share content as noted by Hensgen see (Abstract, [0003] and 0028])
Choi and Hensgen does not teach querying the second information handling device for historical usage data of the second information handling device, the historical usage data comprising a list of types 
Wick teaches querying the second information handling device for historical usage data of the second information handling device (paragraph 9, 48, 57), the historical usage data comprising a list of types of content that the second information handling device has recently displayed (I.e. recent activity and long-term context such as historical pattern) (Paragraph 9, 57, 61); and determining that the content is of a type that is on the recently displayed list for the second information handling device (Paragraph 56-58, 61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to implement Wick’s teaching in Choi and Hensgen’s teaching to come up with querying for historical usage data wherein the historical usage data comprising a list of types of content that device has recently displayed.  The motivation for doing so would be it would prioritize content retrieval for channels that are likely to be of more interest to the user (Paragraph 57).
With respect to claim 23, Choi, Hensgen and Wick teaches the apparatus of claim 5 but Hensgen further teaches wherein the code is further executable by the processor to stop presenting the cntent on the first information handling device in response to determining that there are no users that continue to use the first information handling device to consume the content presented on the first information handling device (i.e. does not display the shared content anymore) (Paragraph 167-169). 
With respect to claim 24, Choi, Hensgen and Wick teaches the apparatus of claim 6, but Hensgen further teaches wherein the code is further executable by the processor to continue presenting the content on the first information handling device in response to detecting that at least one user continues to use the first information handling device to consume the content presented on the first information handling device (i.e. continue displaying content on the electronic display, and the shared may also be displayed through the external electronic device only when an input is received via the user input unit,   
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Hensgen further in view of Wick as set above and further in view of U.S. Patent No. 8,001,217 to Pan et al. (“Pan”).
Regarding claim 7, the combination of Choi, Hensgen and Wick discloses of the limitations of claim 1. 
However, the combination of Choi, Hensgen and Wick does not appear to expressly disclose:
determine a schedule comprising times indicating when types of content are 
send 
Pan discloses:
determine a schedule comprising times indicating when types of content are 
send 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to incorporate “determine a schedule comprising times indicating when types of content are .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3,5-14, 16-20, 23-24 have been considered but deemed non-persuasive.
A).  Applicant states Choi, Hensgen and Wick does not teach “querying the second information handling device for “information about applications that are executable on the second information 
With respect to remark A, Examiner respectfully disagrees with the applicant because in Paragraphs 143-146, Choi teaches query the second information handling device for: information about applications that are executable on the second information handling device to determine whether the second information handling device (i.e. determines whether the selected external electronic device is able to display the shared content and has capability to display the shared content)  (Paragraph 143-144, 145-146) comprises an application that corresponds to an application presenting the content on the first information handling device (i.e. when the external device is determined to have a capability to display the content, the controller controls the external device to display the content) (Paragraph 143, 144).  Examiner would like to point out that capabilities is determined based on if the electronic device may include an application program to execute the files)(Paragraph 144).  Furthermore, in Paragraph 144 & 146, states that if the external electronic device does not have resources necessary to display the content, the necessary resources may be automatically installed in the external device and alternatively, it can ask user to determine whether to transfer the resource information (i.e. installation of a corresponding codec) to the external device.
  Therefore, Choi teaches the claimed limitations.
B).  Applicant states send the content presented on the first information handling device to the second information handling device for presentation on the second information handling device in response to determining that the second information handling device  comprises the application that corresponds to the application presenting the content on the first information handling device.
With respect to remark B, Examiner respectfully disagrees with the applicant because in Paragraphs 5, 90-91, 143-145, 162-164, Choi teaches send the content presented on the first information handling device to the second information handling device for presentation on the second information 
C).  Applicant states that  Choi does not teach querying the second device for information about executable applications that are already installed on the second device and only sending the content to the second device if the second device has the same application installed that is being used to present the content on the first information handling device.
Examiner respectfully disagrees with the applicant because as applicant pointed in Paragraph 144 of Choi, Choi teaches controller determining whether the electronic devices are capable of displaying the shared content and the controller identifies resources necessary to display the shared content at the electronic device.  This is functionally equivalent to querying the device for information about the executable applications.  Furthermore, in Paragraph 144 & 146, states that if the external electronic device does not have resources necessary to display the content, the necessary resources may be automatically installed in the external device and alternatively, it can ask user to determine whether to transfer the resource information (i.e. installation of a corresponding codec) to the external device.
D). With respect to newly added claims 23-24, Applicant does not explicitly provide any arguments with respect to cited arts.  

Furthermore, in Paragraph 143, 145, 149, Choi teaches wherein the code is further executable by the processor to continue presenting the content on the first information handling device in response to detecting that at least one user continues to use the first information handling device to consume the content presented on the first information handling device (i.e. continue displaying content on the electronic display, and the shared may also be displayed through the external electronic device only when an input is received via the user input unit, the input requesting the content to be displayed on the external electronic device)(Paragraph 143, 145, 169)  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

B).  Chen et al. U.S. Patent Publication # 2016/0262056 which in Paragraph 50 teaches connect with a computer operating system for sharing content and/or display using Apple Airplay technology.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453